DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on April 20, 2022 has been entered.  Claim(s) 11 has/have been canceled and no new claim(s) has/have been added.  Therefore, claim(s) 1-3, 5-8, 10 and 12-14 remain(s) pending in the application.  

Allowable Subject Matter
Claim(s) 1-3, 5-8, 10 and 12-14 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1 and 6, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an organic electroluminescent display panel recited in claim(s) 1 and 6, particularly characterized by an electrode plate extending along a peripheral edge of a substrate outside a region in which a plurality of pixel electrodes exist in plan view on the planarization layer, wherein a recessed part of the planarization layer extending in a column direction in at least one gap between adjacent pixel electrodes of the plurality of pixel electrodes is opened to vicinity of the peripheral edge of the substrate in plan view with the electrode plate disposed in the recessed part of the planarization layer and the power feed auxiliary interconnect extending to an upper surface of the electrode plate in plan view, as recited in claim(s) 1, or by an electrode plate extending along a peripheral edge of a substrate outside a region in which a plurality of pixel electrodes exist in plan view on the planarization layer, wherein a recessed part of the planarization layer extending in a column direction in at least one gap between adjacent pixel electrodes of the plurality of pixel electrodes is opened to an end point located outside the region in which the plurality of pixel electrodes exist and inside of an inner surface of the electrode plate in plan view, with the power feed auxiliary interconnect extending to the end pion in plan view and the common electrode extending to the upper surface of the electrode plane in plan view as recited in claim 6, in combination with all other elements of the organic electroluminescent display panel recited in the claim(s).  The closest prior art of record to Chen et al. (US 2013/0134449), as well as Nendai et al (US 2014/0346484) and Yamaguchi et al. (US 2019/0363279) fails to disclose the above noted claim limitations. Claim(s) 2-3, 5, 7 and 12-14 which either directly or indirectly depend from claim(s) 1, and which include all of the limitations recited in claim(s) 1 is/are allowed for the similar reasons. 
Regarding claim(s) 8, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an organic electroluminescent display panel recited in claim(s) 8, particularly characterized by two row banks extending in a row direction between a second recessed part that is opened to extend in a row direction in at least one gap between adjacent pixel electrodes of a plurality of pixel electrodes adjacent to each other in the column direction on the planarization layer and pixel electrodes of the plurality of pixel electrodes each adjacent to the second recessed part on both side in the column direction on the planarization layer where a height of the two row banks is smaller than a depth of the second recessed part recited in the claim, in combination with all other elements of the organic electroluminescent display panel recited in the claim(s).  The closest prior art of record to Chen et al. (US 2013/0134449), as well as Nendai et al. (US 2014/0346484) and Yamaguchi et al. (US 2019/0363279) fails to disclose the above noted claim limitations. Claim(s) 10 which directly depends from claim(s) 8, and which include all of the limitations recited in claim(s) 8 is allowed for the similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/9/2022